1. The only special ground of the motion for new trial contends that the court erred in failing to charge on the impeachment of witnesses. There was no request to charge, and the following rule is applicable: "In the absence of a timely written request the failure to charge upon the credibility of witnesses, the mode of impeachment, or the weight that should be given to the testimony of witnesses successfully impeached, will not be reversible error." Smith v. State, 7 Ga. App. 710
(2) (67 S.E. 1048). See also Hunter v. State, 136 Ga. 103 (4) (70 S.E. 643); Washington v. State, 138 Ga. 370 (75 S.E. 253).
2. After a careful reading of the brief of evidence, it is clear that by taking that view of the evidence in the most favorable light to upholding the verdict of voluntary manslaughter, there was ample evidence to sustain the finding of the jury.  Williams v. State, 68 Ga. App. 558, 559 (23 S.E.2d 205);  Vandeviere v. State, 68 Ga. App. 18
(197 S.E. 338).
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED JUNE 30, 1944.